881 So.2d 36 (2004)
Juan LOPEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1545.
District Court of Appeal of Florida, Third District.
August 11, 2004.
Juan Lopez, in proper person.
Charles J. Crist, Jr., Attorney General, and Consuelo Maingot, Assistant Attorney General, for appellee.
Before COPE, GERSTEN and GREEN, JJ.
PER CURIAM.
Affirmed. Alvarez v. State, 358 So.2d 10, 12 (Fla.1978) ("We also reject petitioner's contention that the statute is unconstitutionally vague and indefinite. Although no person can predict the maximum length of time which can be served by a prisoner under a sentence of life, this in itself does not render a life sentence impermissibly indefinite.") (Footnote omitted).